I do not believe that the doctrine of business compulsion is applicable to the facts of this case. The lease was executed March 3, 1928. On February 14, 1929, the sales contract was made. Shortly thereafter, complaints on the part of the respondents began, growing in intensity and becoming particularly emphatic during the period between July 15, 1929, and May 7, 1931. It will thus be seen that, over a period of at least a year and ten months, the respondents were receiving and paying for the gasoline at the prices charged for and demanded by appellant. By July 15, 1929, at the latest, respondents knew that, under their own understanding of the contract, they were being overcharged, and would continue to be overcharged.
The courts were as available to them then as they were when this action was begun. Had they sought relief, they would have been as much entitled to it, in character, at that time as they are now. Yet they were *Page 678 
content to go on for a period of nearly two years longer, paying according to appellant's charges for the gasoline, and now, after four years of the term of the lease have expired, they seek recovery for the accumulated amount over the extended period. If they feared a forfeiture of their lease at the time they brought the present action, they must have feared it when they made the payments long before; in fact, that is their very theory of business compulsion. That question could have been as well raised at the beginning of the difficulty as it was at the time when respondents themselves made it an issue by their complaint. Under the reasoning of the majority opinion, the respondents might have gone on complaining for the remainder of the ten-year term, at the same time paying the prices charged, and then, at the end of ten years, plus the additional period of the statute of limitations, brought suit to recover the compulsory overcharge.
I do not believe that the rule affording relief against business compulsion contemplates any such delay on the part of the complainant. Under the analogy of the rule which requires a person who seeks to repudiate a contract on the ground of fraud to act promptly upon the discovery of the fraud, one who is subjected to involuntary payments under business compulsion should be required to act promptly when the situation becomes apparent to him. Any other rule will simply afford a basis for the bringing of suits to inquire into agreements to pay money, long after they have been acted upon by both parties and the amounts claimed by one have been paid by the other.
I therefore dissent. *Page 679